Exhibit 10.21

 

RIGHTNOW TECHNOLOGIES, INC.
FORM OF NON-INCENTIVE STOCK OPTION AGREEMENT

 

RIGHTNOW TECHNOLOGIES, INC., a Delaware corporation (the “Company”), acting
pursuant to the 2004 Equity Incentive Plan (the “Plan”), hereby grants to
                                  (the “Option Holder”) options to purchase
shares of common stock, $0.001 par value (“Common Stock”), of the Company upon
the following terms and conditions and in all respects subject to the provisions
of the Plan, the terms of which are incorporated by reference.

 

1.             Grant of Option.  The Company hereby grants the Option Holder, as
of                                         , an option (the “Option”) to
purchase from the Company up to                              shares (the
“Shares”) of Common Stock of the Company at an exercise price per share (the
“Option Exercise Price”) equal to $                   (being at least equal to
the fair market value of the Common Stock on the date of grant), in the amounts,
during the periods, and upon the terms and conditions as set forth in this
Agreement and in the Plan.  The issuance of the shares of Common Stock upon the
exercise of the Option shall be subject to the provisions set forth in Section 9
hereof.  This Option is not intended to be an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).  Unless earlier terminated pursuant to Section 3, the Option shall
terminate at 5:00 p.m. on the date ten years from the grant of this Option.

 

2.             Vesting and Time of Exercise.  The vested portion of the Option
is exercisable in whole or in part (but not as to any fractional shares) at any
time prior to the termination of the Option.  Except as otherwise provided in
this Agreement, the Option shall vest in the following manner:

 

If Option Holder remains in the
service of the Company through the date:

 

Vested Number of Shares

Six (6) months from the date of grant

 

12.5% of shares

Twelve (12) months from the date of grant

 

25% of shares

Eighteen (18) months from the date of grant

 

37.5% of shares

Twenty-four (24) months from the date of grant

 

50% of shares

Thirty (30) months from the date of grant

 

62.5% of shares

Thirty-six (36) months from the date of grant

 

75% of shares

Forty-two (42) months from the date of grant

 

87.5% of shares

Forty-eight (48) months from the date of grant

 

100% of shares

 

The right to purchase shares under the Option shall be cumulative, and shares
not purchased in any year may be purchased in subsequent years, subject to the
termination provisions contained elsewhere herein.

 

--------------------------------------------------------------------------------


 

3.             Exercise of Option after Death or Termination of Service.  The
Option shall terminate and may no longer be exercised if the Option Holder
ceases to perform services for the Company or its affiliates, except that:

 


(A)           IF OPTION HOLDER’S SERVICE TO THE COMPANY SHALL BE TERMINATED FOR
ANY REASON, VOLUNTARY OR INVOLUNTARY, OTHER THAN FOR “CAUSE” (AS DEFINED IN
SECTION 3(E)) OR OPTION HOLDER’S DEATH OR DISABILITY (WITHIN THE MEANING OF
SECTION 22(E)(3) OF THE CODE), OPTION HOLDER MAY AT ANY TIME BEFORE 5:00 P.M. ON
THE DATE 3 MONTHS FOLLOWING SUCH TERMINATION EXERCISE THE OPTION TO THE EXTENT
THE OPTION WAS EXERCISABLE BY OPTION HOLDER ON THE DATE OF THE TERMINATION OF
OPTION HOLDER’S SERVICE.


 


(B)           IF OPTION HOLDER’S SERVICE TO THE COMPANY IS TERMINATED FOR CAUSE,
OPTION HOLDER MAY AT ANY TIME BEFORE 5:00 P.M. ON THE DATE 30 DAYS FOLLOWING
SUCH TERMINATION EXERCISE THE OPTION TO THE EXTENT THE OPTION WAS EXERCISABLE BY
OPTION HOLDER ON THE DATE OF THE TERMINATION OF OPTION HOLDER’S SERVICE.


 


(C)           IF OPTION HOLDER SHALL DIE WHILE THE OPTION IS STILL EXERCISABLE
ACCORDING TO ITS TERMS OR IF SERVICE IS TERMINATED BECAUSE OPTION HOLDER HAS
BECOME DISABLED (WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE) WHILE IN
THE SERVICE OF THE COMPANY AND OPTION HOLDER SHALL NOT HAVE FULLY EXERCISED THE
OPTION, SUCH OPTION MAY BE EXERCISED AT ANY TIME BEFORE 5:00 P.M. ON THE DATE 6
MONTHS FOLLOWING OPTION HOLDER’S DEATH OR DATE OF TERMINATION OF SERVICE FOR
DISABILITY BY OPTION HOLDER, PERSONAL REPRESENTATIVES OR ADMINISTRATORS OR
GUARDIANS OF OPTION HOLDER, AS APPLICABLE OR BY ANY PERSON OR PERSONS TO WHOM
THE OPTION IS TRANSFERRED BY WILL OR THE APPLICABLE LAWS OF DESCENT AND
DISTRIBUTION, TO THE EXTENT OF THE FULL NUMBER OF SHARES OPTION HOLDER WAS
ENTITLED TO PURCHASE UNDER THE OPTION ON (I) THE EARLIER OF THE DATE OF DEATH OR
TERMINATION OF SERVICE OR (II) THE DATE OF TERMINATION FOR SUCH DISABILITY, AS
APPLICABLE.


 


(D)           NOTWITHSTANDING THE ABOVE, IN NO CASE MAY THE OPTION BE EXERCISED
TO ANY EXTENT BY ANYONE AFTER THE TERMINATION DATE OF THE OPTION.


 


(E)           “CAUSE” SHALL MEAN (I) THE WILLFUL AND CONTINUED FAILURE BY OPTION
HOLDER SUBSTANTIALLY TO PERFORM HIS OR HER DUTIES AND OBLIGATIONS (OTHER THAN
ANY SUCH FAILURE RESULTING FROM HIS OR HER INCAPACITY DUE TO PHYSICAL OR MENTAL
ILLNESS), (II) OPTION HOLDER’S CONVICTION OR PLEA BARGAIN OF ANY FELONY OR GROSS
MISDEMEANOR INVOLVING MORAL TURPITUDE, FRAUD OR MISAPPROPRIATION OF FUNDS OR
(III) THE WILLFUL ENGAGING BY OPTION HOLDER IN MISCONDUCT WHICH CAUSES
SUBSTANTIAL INJURY TO THE COMPANY OR ITS AFFILIATES, ITS OTHER EMPLOYEES OR THE
EMPLOYEES OF ITS AFFILIATES OR ITS CLIENTS OR THE CLIENTS OF ITS AFFILIATES,
WHETHER MONETARILY OR OTHERWISE.  FOR PURPOSES OF THIS PARAGRAPH, NO ACTION OR
FAILURE TO ACT ON OPTION HOLDER’S PART SHALL BE CONSIDERED “WILLFUL” UNLESS DONE
OR OMITTED TO BE DONE, BY OPTION HOLDER IN BAD FAITH AND WITHOUT REASONABLE
BELIEF THAT HIS OR HER ACTION OR OMISSION WAS IN THE BEST INTERESTS OF THE
COMPANY.


 

4.             Manner of Exercise.

 


(A)           SUBJECT TO THE FOREGOING, THE OPTION MAY BE EXERCISED IN WHOLE OR
IN PART FROM TIME TO TIME BY SERVING WRITTEN NOTICE OF EXERCISE ON THE COMPANY
AT ITS PRINCIPAL OFFICE WITHIN THE OPTION PERIOD.  THE NOTICE SHALL STATE THE
NUMBER OF SHARES AS TO WHICH THE OPTION IS BEING EXERCISED AND SHALL BE
ACCOMPANIED BY PAYMENT IN FULL OF THE OPTION EXERCISE PRICE FOR ALL SHARES
DESIGNATED IN THE NOTICE.  PAYMENT OF THE EXERCISE PRICE SHALL BE MADE (I) IN
CASH (INCLUDING BANK CHECK, PERSONAL CHECK OR MONEY ORDER PAYABLE TO THE
COMPANY), (II) WITH THE APPROVAL OF THE COMPANY (WHICH MAY BE GIVEN IN ITS SOLE
DISCRETION), BY DELIVERING TO THE COMPANY FOR CANCELLATION SHARES OF THE
COMPANY’S COMMON STOCK ALREADY OWNED BY THE OPTION HOLDER

 

2

--------------------------------------------------------------------------------


 


HAVING A FAIR MARKET VALUE (AS DEFINED IN THE PLAN) AS OF THE DATE OF EXERCISE
EQUAL TO THE FULL OPTION EXERCISE PRICE FOR ALL OF THE SHARES BEING ACQUIRED OR
THE PORTION THEREOF BEING PAID BY TENDERING SUCH SHARES, (III) WITH THE APPROVAL
OF THE COMPANY (WHICH MAY BE GIVEN IN ITS SOLE DISCRETION) AND SUBJECT TO
SECTION 402 OF THE SARBANES-OXLEY ACT OF 2002 AND ANY RULES AND REGULATIONS
PROMULGATED THEREUNDER, BY DELIVERING TO THE COMPANY THE FULL OPTION EXERCISE
PRICE FOR ALL OF THE SHARES BEING ACQUIRED IN A COMBINATION OF CASH AND OPTION
HOLDER’S FULL RECOURSE LIABILITY PROMISSORY NOTE WITH A PRINCIPAL AMOUNT NOT TO
EXCEED EIGHTY PERCENT (80%) OF THE EXERCISE PRICE AND A TERM NOT TO EXCEED FIVE
(5) YEARS, WHICH PROMISSORY NOTE SHALL PROVIDE FOR INTEREST ON THE UNPAID
BALANCE THEREOF WHICH AT ALL TIMES IS NOT LESS THAN THE MINIMUM RATE REQUIRED TO
AVOID THE IMPUTATION OF INCOME, ORIGINAL ISSUE DISCOUNT OR A BELOW-MARKET RATE
LOAN PURSUANT TO SECTIONS 483, 1274 OR 7872 OF THE CODE OR ANY SUCCESSOR
PROVISIONS THERETO OR (IV) WITH THE APPROVAL OF THE COMPANY (WHICH MAY BE GIVEN
IN ITS SOLE DISCRETION) AND SUBJECT TO SECTION 402 OF THE SARBANES-OXLEY ACT OF
2002 AND ANY RULES AND REGULATIONS PROMULGATED THEREUNDER, BY DELIVERING TO THE
COMPANY A COMBINATION OF CASH, THE OPTION HOLDER’S PROMISSORY NOTE AND SHARES OF
COMMON STOCK WITH AN AGGREGATE FAIR MARKET VALUE AND A PRINCIPAL AMOUNT EQUAL TO
THE OPTION EXERCISE PRICE FOR ALL OF THE SHARES BEING ACQUIRED.


 


(B)           UPON RECEIPT OF PAYMENT FOR THE SHARES BEING PURCHASED AND SUCH
DOCUMENTS REFERENCED IN THE PRECEDING SENTENCE, THE COMPANY SHALL, AS
EXPEDITIOUSLY AS POSSIBLE, DELIVER TO THE OPTION HOLDER A CERTIFICATE OR
CERTIFICATES FOR SUCH SHARES OUT OF AUTHORIZED BUT THERETOFORE UNISSUED SHARES
OF ITS COMMON STOCK OR ISSUED SHARES WHICH HAVE BEEN REACQUIRED BY THE COMPANY. 
THIS OPTION MAY BE EXERCISED ONLY WITH RESPECT TO FULL SHARES AND NO FRACTIONAL
SHARE OF STOCK SHALL BE ISSUED.


 

5.             Assignability.  During the lifetime of the Option Holder, the
Option shall be exercisable only by the Option Holder and shall not be
assignable or transferable by the Option Holder except by will or by the laws of
descent or distribution.  The foregoing notwithstanding, the Option Holder may
transfer the Option to any Family Member (as such term is defined in the General
Instructions to Form S-8 (or successor to such Instructions or such Form)),
provided, however, that (i) the Option Holder may not receive any consideration
for such transfer, (ii) the Family Member must agree in writing not to make any
subsequent transfers of the Option except by will or by the laws of the descent
or distribution and (iii) the Company receives prior written notice of such
transfer.  Subject to the foregoing, the Option shall inure to the benefit of
and be binding upon the successors and assigns of the Option Holder.

 

6.             No Right to Continued Service; No Rights as a Shareholder.  This
Agreement shall not confer on the Option Holder any right with respect to
continuance of service to the Company, nor will it interfere in any way with the
right of the Company to terminate such service at any time.  The Option Holder
will have no rights as a shareholder with respect to any shares covered by the
Option until the issuance of a certificate or certificates to the Option Holder
for the shares.  Except as otherwise provided in Section 7 hereof, no adjustment
shall be made for dividends or other rights for which the record date is prior
to the date of full payment of the Option Exercise Price for all of the Shares
being acquired.

 

7.             Capital Adjustments and Reorganization.  The number of shares of
Common Stock covered by the Option, and the Option Exercise Price thereof, shall
be subject to appropriate proportionate adjustment to reflect any stock
dividend, stock split, share combination, separation, reorganization,
liquidation or the like, of or by the Company.

 

8.             Subject to Plan.  This Option and the grant and exercise thereof
are subject to the terms and conditions of the Plan, but the terms of the Plan
shall not be considered an enlargement

 

3

--------------------------------------------------------------------------------


 

of any benefits under this Agreement.  In addition, this Option is subject to
the rules and regulations promulgated pursuant to the Plan, now or hereafter in
effect.  A copy of the Plan will be furnished upon request of the Option Holder.

 

9.             Conditions Precedent to Issuance of Shares.  Shares shall not be
issued pursuant to the exercise of the Option unless such exercise and the
issuance and delivery of the applicable Shares pursuant thereto shall comply
with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act of 1934, as amended, the
rules and regulations promulgated thereunder, the requirements of any applicable
Stock Exchange or the Nasdaq National Market and the Delaware General
Corporation Law.  As a condition to the exercise of the purchase price relating
to the Option, the Company may require that the person exercising or paying the
purchase price represent and warrant that the Shares are being purchased only
for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation and
warranty is required by law.

 

10.           Tax Matters.  In order to provide the Company with the opportunity
to claim the benefit of any income tax deduction which may be available to it
upon the exercise of the Option and in order to comply with all applicable
federal or state income tax laws or regulations, the Company may take such
action as it deems appropriate to insure that, if necessary, all applicable
federal or state payroll, withholding, income or other taxes are withheld or
collected from the Option Holder.  The Option Holder may elect to satisfy his or
her federal and state income tax withholding obligations upon exercise of this
option by (i) having the Company withhold a portion of the shares of Common
Stock otherwise to be delivered upon exercise of such option having a fair
market value equal to the amount of federal and state income tax required to be
withheld upon such exercise, in accordance with such rules as the Company may
from time to time establish, or (ii) delivering to the Company shares of its
Common Stock other than the shares issuable upon exercise of such option with a
fair market value equal to such taxes, in accordance with such rules.

 

11.           Securities Law Matters.  The Option Holder hereby represents and
agrees that any shares which he or she may acquire pursuant to the exercise of
this Option will be acquired for the Option Holder’s own account, for long-term
investment purposes and not with a view toward the distribution or sale
thereof.  The Option Holder acknowledges that under the terms of the Plan to
which this Agreement is subject, effectiveness of any exercise herein and the
issuance of shares to the Option Holder upon any such exercise of this option
may be delayed in order to permit the Company to comply at such time with
relevant federal and state securities laws in connection with such issuance. 
The Option Holder acknowledges that the Company is not, and will at no time be,
under any obligation to the Option Holder to register any shares issued upon
exercise herein under any federal or state securities laws and that,
consequently: (a) at the time of acquisition such shares may not be registered
under either federal or applicable state securities laws, (b) the Company will
be relying upon the foregoing investment representation of the Option Holder in
agreeing to issue such shares to the Option Holder, (c) the transferability of
such shares may be subject to the restrictions imposed by all applicable federal
and state securities laws on unregistered shares, and (d) the certificates
evidencing such shares may be imprinted with an appropriate legend setting forth
such restrictions on transferability.

 

12.           Miscellaneous.

 


(A)           GOVERNING LAW.  THE VALIDITY, CONSTRUCTION AND EFFECT OF THE
AGREEMENT, AND ANY RULES AND REGULATIONS RELATING TO THE AGREEMENT, SHALL BE
DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS, AND NOT THE LAW OF CONFLICTS,
OF THE STATE OF DELAWARE.

 

4

--------------------------------------------------------------------------------


 


(B)           SEVERABILITY.  IF ANY PROVISION OF THE AGREEMENT IS OR BECOMES OR
IS DEEMED TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION OR WOULD
DISQUALIFY THE AGREEMENT UNDER ANY LAW DEEMED APPLICABLE BY THE COMMITTEE (AS
DEFINED IN THE PLAN), SUCH PROVISION SHALL BE CONSTRUED OR DEEMED AMENDED TO
CONFORM TO APPLICABLE LAWS, OR IF IT CANNOT BE SO CONSTRUED OR DEEMED AMENDED
WITHOUT, IN THE DETERMINATION OF THE COMMITTEE, MATERIALLY ALTERING THE PURPOSE
OR INTENT OF THE PLAN OR THE AGREEMENT, SUCH PROVISION SHALL BE STRICKEN AS TO
SUCH JURISDICTION OR THE AGREEMENT, AND THE REMAINDER OF THE AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


(C)           NO TRUST OR FUND CREATED.  NEITHER THE PLAN NOR THE AGREEMENT
SHALL CREATE OR BE CONSTRUED TO CREATE A TRUST OR SEPARATE FUND OF ANY KIND OR A
FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY OR ITS AFFILIATES AND OPTION HOLDER
OR ANY OTHER PERSON.


 


(D)           HEADINGS.  HEADINGS ARE GIVEN TO THE SECTIONS AND SUBSECTIONS OF
THE AGREEMENT SOLELY AS A CONVENIENCE TO FACILITATE REFERENCE.  SUCH HEADINGS
SHALL NOT BE DEEMED IN ANY WAY MATERIAL OR RELEVANT TO THE CONSTRUCTION OR
INTERPRETATION OF THE AGREEMENT OR ANY PROVISION THEREOF.

 

 

RIGHTNOW TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Greg Gianforte

 

 

Chief Executive Officer

 

 

 

 

 

OPTION HOLDER

 

 

 

 

 

 

 

 

 

Print name:

 

 

5

--------------------------------------------------------------------------------


 

RIGHTNOW TECHNOLOGIES, INC.

FORM OFADDENDUM TO EXECUTIVE OFFICER STOCK OPTION AGREEMENT

 

The following provisions are hereby incorporated into, and are hereby made a
part of, that certain Stock Option Agreement (the “Option Agreement”) by and
between the Company and                                 (“Option Holder”)
evidencing the stock option (the “Option”) granted to Option Holder under the
terms of the Company’s 2004 Equity Incentive Plan, and such provisions shall be
effective immediately.  All capitalized terms in this Addendum, to the extent
not otherwise defined herein, shall have the meanings assigned to such terms in
the Option Agreement.

 

Acceleration of Exercisability
After Change in Control

 


(I)            NOTWITHSTANDING ANY INSTALLMENT OR DELAYED EXERCISE PROVISION
CONTAINED IN THE OPTION AGREEMENT THAT WOULD RESULT IN THE OPTION BECOMING
EXERCISABLE IN FULL OR IN PART AT A LATER DATE, UPON THE OCCURRENCE OF A “CHANGE
IN CONTROL” (AS DEFINED BELOW):


 

I.              IF IN CONNECTION WITH THE CHANGE IN CONTROL, THE ACQUIRING
PERSON (AS DEFINED BELOW) ELECTS TO CONTINUE THE OPTION IN EFFECT AND TO REPLACE
THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THE OPTION WITH OTHER
EQUITY SECURITIES THAT ARE REGISTERED UNDER THE SECURITIES ACT OF 1933 AND ARE
FREELY TRANSFERABLE UNDER ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS AND
REGULATIONS, THE OPTION SHALL BECOME EXERCISABLE IN FULL IF WITHIN TWELVE MONTHS
OF THE DATE OF THE CHANGE IN CONTROL, (I) OPTION HOLDER’S EMPLOYMENT WITH THE
COMPANY (OR ANY SUCCESSOR COMPANY OR AFFILIATED ENTITY WITH WHICH OPTION HOLDER
IS THEN EMPLOYED) IS TERMINATED BY THE COMPANY OR SUCH OTHER EMPLOYER WITHOUT
CAUSE (AS DEFINED BELOW), (II) OPTION HOLDER’S EMPLOYMENT WITH THE COMPANY (OR
ANY SUCCESSOR COMPANY OR AFFILIATED ENTITY WITH WHICH OPTION HOLDER IS THEN
EMPLOYED) IS TERMINATED BY THE OPTION HOLDER FOR “GOOD REASON” (AS DEFINED
BELOW), OR (III) ANY EARLIER DATE PROVIDED UNDER THE OPTION AGREEMENT.  IN THE
EVENT OF ANY SUCH CHANGE IN CONTROL, THE NUMBER OF SHARES ISSUABLE UPON EXERCISE
OF THE OPTION SHALL BE DETERMINED BY USING THE EXCHANGE RATIO USED FOR OTHER
OUTSTANDING SHARES OF THE COMPANY’S COMMON STOCK IN CONNECTION WITH THE CHANGE
IN CONTROL, OR IF THERE IS NO SUCH RATIO, AN EXCHANGE RATIO TO BE MUTUALLY
AGREED UPON BY

 

6

--------------------------------------------------------------------------------


 

THE ACQUIRING PERSON AND THE CONTINUING DIRECTORS (AS DEFINED BELOW), AND THE
EXERCISE PRICE PER SHARE SHALL BE ADJUSTED ACCORDINGLY SO AS TO PRESERVE THE
SAME ECONOMIC VALUE IN THE OPTION AS EXISTED PRIOR TO THE CHANGE IN CONTROL. 
ALSO IN THE EVENT OF ANY SUCH CHANGE IN CONTROL, ALL REFERENCES IN THE OPTION
AGREEMENT TO THE COMMON STOCK SHALL THEREAFTER BE DEEMED TO REFER TO THE
REPLACEMENT EQUITY SECURITIES ISSUABLE UPON EXERCISE OF THE OPTION, REFERENCES
TO THE COMPANY SHALL THEREAFTER BE DEEMED TO REFER TO THE ISSUER OF SUCH
REPLACEMENT SECURITIES, AND ALL OTHER TERMS OF THE OPTION SHALL CONTINUE IN
EFFECT EXCEPT AS AND TO THE EXTENT MODIFIED BY THIS SUBPARAGRAPH.

 

II.             IF THE CHANGE IN CONTROL DOES NOT MEET THE CRITERIA SPECIFIED IN
PARAGRAPH (1)(A) ABOVE, THE OPTION SHALL BECOME EXERCISABLE IN FULL IMMEDIATELY
UPON THE CHANGE IN CONTROL.

 


(II)           TO THE EXTENT THAT, IN CONNECTION WITH A CHANGE IN CONTROL, THE
ACQUIRING PERSON REPLACES THE OPTION WITH A CASH INCENTIVE PROGRAM, OPTION
HOLDER’S RIGHT TO RECEIVE CASH PAYMENTS FOR THE SHARES WILL BE PAID OUT IN
ACCORDANCE WITH THE VESTING SCHEDULE SET FORTH IN THE OPTION AGREEMENT. 
HOWEVER, IF WITHIN TWELVE MONTHS OF THE DATE OF THE CHANGE IN CONTROL,
(I) OPTION HOLDER’S EMPLOYMENT WITH THE COMPANY (OR ANY SUCCESSOR COMPANY OR
AFFILIATED ENTITY WITH WHICH OPTION HOLDER IS THEN EMPLOYED) IS TERMINATED BY
THE COMPANY OR SUCH OTHER EMPLOYER WITHOUT CAUSE OR (II) OPTION HOLDER’S
EMPLOYMENT WITH THE COMPANY (OR ANY SUCCESSOR COMPANY OR AFFILIATED ENTITY WITH
WHICH OPTION HOLDER IS THEN EMPLOYED) IS TERMINATED BY THE OPTION HOLDER FOR
GOOD REASON, THEN OPTION HOLDER’S RIGHT TO RECEIVE THE UNVESTED CASH PAYMENTS
SHALL BE ACCELERATED IN FULL AND SHALL NO LONGER BE SUBJECT TO THE VESTING
SCHEDULE SET FORTH IN THE OPTION AGREEMENT.


 


(III)          IF A CHANGE IN CONTROL SHALL OCCUR, THE CONTINUING DIRECTORS IN
THEIR SOLE DISCRETION, AND WITHOUT THE CONSENT OF OPTION HOLDER, MAY DETERMINE
THAT OPTION HOLDER SHALL RECEIVE, IN LIEU OF SOME OR ALL OF THE SHARES OF COMMON
STOCK SUBJECT TO THIS OPTION, AS OF THE EFFECTIVE DATE OF ANY SUCH CHANGE IN
CONTROL, CASH IN AN AMOUNT EQUAL TO THE EXCESS OF THE FAIR MARKET VALUE OF SUCH
SHARES ON THE EFFECTIVE DATE OF SUCH CHANGE IN CONTROL OVER THE EXERCISE PRICE
PER SHARE OF THIS OPTION, SUBJECT TO ANY APPLICABLE WITHHOLDING FOR INCOME OR
PAYROLL TAXES.


 


(IV)          FOR PURPOSES OF THIS ADDENDUM, THE FOLLOWING TERMS SHALL HAVE THE
DEFINITIONS SET FORTH BELOW:


 

I.              “CHANGE IN CONTROL” SHALL MEAN A CHANGE IN OWNERSHIP OR CONTROL
OF THE COMPANY EFFECTED THROUGH ANY OF THE FOLLOWING TRANSACTIONS:

 

7

--------------------------------------------------------------------------------


 

(I)            A MERGER, CONSOLIDATION OR OTHER REORGANIZATION UNLESS SECURITIES
REPRESENTING MORE THAN 50% OF THE TOTAL COMBINED VOTING POWER OF THE VOTING
SECURITIES OF THE SUCCESSOR CORPORATION ARE IMMEDIATELY THEREAFTER BENEFICIALLY
OWNED, DIRECTLY OR INDIRECTLY AND IN SUBSTANTIALLY THE SAME PROPORTION, BY THE
PERSONS WHO BENEFICIALLY OWNED THE COMPANY’S OUTSTANDING VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH TRANSACTION;

 

(II)           THE SALE, TRANSFER OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY
ALL OF THE COMPANY’S ASSETS;

 

(III)          THE ACQUISITION, DIRECTLY OR INDIRECTLY BY ANY PERSON OR RELATED
GROUP OF PERSONS (OTHER THAN THE COMPANY OR A PERSON THAT DIRECTLY OR INDIRECTLY
CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE COMPANY), OF
BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 OF THE EXCHANGE ACT) OF
SECURITIES POSSESSING MORE THAN 50% OF THE TOTAL COMBINED VOTING POWER OF THE
COMPANY’S OUTSTANDING SECURITIES PURSUANT TO A TENDER OR EXCHANGE OFFER MADE
DIRECTLY TO THE COMPANY’S STOCKHOLDERS; OR

 

(IV)          A CHANGE IN THE COMPOSITION OF THE BOARD OF DIRECTORS OVER A
PERIOD OF 36 CONSECUTIVE MONTHS OR LESS SUCH THAT A MAJORITY OF THE DIRECTORS
CEASES, BY REASON OF ONE OR MORE CONTESTED ELECTIONS FOR DIRECTORSHIP, TO BE
COMPRISED OF INDIVIDUALS WHO EITHER (I) HAVE BEEN DIRECTORS CONTINUOUSLY SINCE
THE BEGINNING OF SUCH PERIOD OR (II) HAVE BEEN ELECTED OR NOMINATED FOR ELECTION
AS DIRECTORS DURING SUCH PERIOD BY AT LEAST A MAJORITY OF THE DIRECTORS
DESCRIBED IN CLAUSE (I) WHO WERE STILL IN OFFICE AT THE TIME THE BOARD OF
DIRECTORS APPROVED SUCH ELECTION OR NOMINATION.

 

Following a Change in Control, “Company” shall refer to the successor
corporation in the transaction.

 

II.             “CONTINUING DIRECTOR” SHALL MEAN ANY PERSON WHO IS A MEMBER OF
THE BOARD OF DIRECTORS OF THE COMPANY, WHILE SUCH A PERSON IS A MEMBER OF THE
BOARD OF DIRECTORS, WHO IS NOT AN ACQUIRING PERSON (AS HEREINAFTER DEFINED) OR
AN AFFILIATE OR ASSOCIATE (AS HEREINAFTER DEFINED) OF AN ACQUIRING PERSON, OR A
REPRESENTATIVE OF AN ACQUIRING

 

8

--------------------------------------------------------------------------------


 

PERSON OR OF ANY SUCH AFFILIATE OR ASSOCIATE, AND WHO (A) WAS A MEMBER OF THE
BOARD OF DIRECTORS ON THE DATE OF THIS AGREEMENT OR (B) SUBSEQUENTLY BECOMES A
MEMBER OF THE BOARD OF DIRECTORS, IF SUCH PERSON’S INITIAL NOMINATION FOR
ELECTION OR INITIAL ELECTION TO THE BOARD OF DIRECTORS IS RECOMMENDED OR
APPROVED BY A MAJORITY OF THE CONTINUING DIRECTORS.

 

III.            “ACQUIRING PERSON” SHALL MEAN ANY “PERSON” (AS SUCH TERM IS USED
IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT) WHO OR WHICH, TOGETHER WITH ALL
AFFILIATES AND ASSOCIATES OF SUCH PERSON, IS THE “BENEFICIAL OWNER” (AS DEFINED
IN RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING 50% OR MORE OF THE COMBINED VOTING POWER
OF THE COMPANY’S THEN OUTSTANDING SECURITIES, BUT SHALL NOT INCLUDE THE COMPANY,
ANY SUBSIDIARY OF THE COMPANY; AND “AFFILIATE” AND “ASSOCIATE” SHALL HAVE THE
RESPECTIVE MEANINGS ASCRIBED TO SUCH TERMS IN RULE 12B-2 PROMULGATED UNDER THE
EXCHANGE ACT.

 

IV.            TERMINATION OF EMPLOYMENT FOR “CAUSE” SHALL MEAN TERMINATION BY
THE COMPANY OF OPTION HOLDER’S EMPLOYMENT BASED UPON (I) THE WILLFUL AND
CONTINUED FAILURE BY OPTION HOLDER SUBSTANTIALLY TO PERFORM HIS OR HER DUTIES
AND OBLIGATIONS (OTHER THAN ANY SUCH FAILURE RESULTING FROM HIS OR HER
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR ANY SUCH ACTUAL OR ANTICIPATED
FAILURE RESULTING FROM OPTION HOLDER’S TERMINATION FOR “GOOD REASON” AS DEFINED
BELOW), (II) THE OPTION HOLDER’S CONVICTION OR PLEA BARGAIN IN CONNECTION WITH
THE COMMISSION OR ALLEGED COMMISSION OF ANY FELONY OR GROSS MISDEMEANOR
INVOLVING MORAL TURPITUDE, FRAUD OR MISAPPROPRIATION OF FUNDS, OR (III) THE
WILLFUL ENGAGING BY OPTION HOLDER IN MISCONDUCT WHICH CAUSES SUBSTANTIAL INJURY
TO THE COMPANY, ITS OTHER EMPLOYEES OR ITS CLIENTS, WHETHER MONETARILY OR
OTHERWISE.  FOR PURPOSES OF THIS PARAGRAPH, NO ACTION OR FAILURE TO ACT ON
OPTION HOLDER’S PART SHALL BE CONSIDERED “WILLFUL” UNLESS DONE, OR OMITTED TO BE
DONE, BY OPTION HOLDER IN BAD FAITH AND WITHOUT REASONABLE BELIEF THAT HIS OR
HER ACTION OR OMISSION WAS IN THE BEST INTERESTS OF THE COMPANY.

 

V.             “GOOD REASON” SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS FOLLOWING A CHANGE IN CONTROL, EXCEPT FOR THE OCCURRENCE OF SUCH AN EVENT
IN CONNECTION WITH THE TERMINATION OF OPTION HOLDER’S EMPLOYMENT BY THE COMPANY
(OR ANY SUCCESSOR COMPANY OR AFFILIATED ENTITY

 

9

--------------------------------------------------------------------------------


 

THEN EMPLOYING OPTION HOLDER) FOR CAUSE, DISABILITY OR DEATH:

 

(I)            THE ASSIGNMENT TO OPTION HOLDER OF EMPLOYMENT DUTIES OR
RESPONSIBILITIES WHICH ARE NOT SUBSTANTIALLY COMPARABLE IN RESPONSIBILITY AND
STATUS TO THE EMPLOYMENT DUTIES AND RESPONSIBILITIES HELD BY OPTION HOLDER
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL;

 

(II)           A REDUCTION IN OPTION HOLDER’S BASE SALARY AS IN EFFECT
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL OR AS THE SAME MAY BE INCREASED FROM
TIME TO TIME DURING THE TERM OF THIS AGREEMENT; OR

 

(III)          REQUIRING OPTION HOLDER TO WORK IN A LOCATION MORE THAN 50 MILES
FROM OPTION HOLDER’S OFFICE LOCATION IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL,
EXCEPT FOR REQUIREMENTS OF TEMPORARY TRAVEL ON THE COMPANY’S BUSINESS TO AN
EXTENT SUBSTANTIALLY CONSISTENT WITH OPTION HOLDER’S BUSINESS TRAVEL OBLIGATIONS
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL.

 

The provisions of this Addendum shall supersede any provisions to the contrary
in the Option Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Addendum to be executed by its
duly-authorized officer effective as of the Effective Date specified below.

 

 

Effective Date:                                 ,

 

 

 

RIGHTNOW TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Greg Gianforte

 

 

Chief Executive Officer

 

 

 

 

 

OPTION HOLDER

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

10

--------------------------------------------------------------------------------